DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a structure for a field-effect transistor, the structure comprising:
a semiconductor substrate including a first region, a second region, and a first source/drain region in the first region;
a first semiconductor fin over the second region of the semiconductor substrate, the first semiconductor fin extending laterally along a longitudinal axis to connect to the first region of the semiconductor substrate;
a second source/drain region including an epitaxial semiconductor layer coupled to the first semiconductor fin; and
a first gate structure that extends over the first semiconductor fin, the first gate structure including a first sidewall and a second sidewall opposite the first sidewall,
wherein the first source/drain region is positioned adjacent to the first sidewall of the first gate structure, the second source/drain region is positioned adjacent to the second sidewall of the first gate structure, and the first source/drain region lacks epitaxial semiconductor material.



Claim 13 recites a structure for a field-effect transistor, the structure comprising:
a semiconductor substrate including a first region, a second region, and a first source/drain region in the first region:
a semiconductor fin over the second region of the semiconductor substrate, the semiconductor fin extending laterally along a longitudinal axis to connect to the first region of the semiconductor substrate;
a second source/drain region including an epitaxial semiconductor layer coupled to the semiconductor fin; and
a gate structure that extends over the semiconductor fin, the gate structure including a first sidewall and a second sidewall opposite the first sidewall,
wherein the first source/drain region lacks semiconductor fins, the first source/drain region is positioned adjacent to the first sidewall of the gate structure, and the second source/drain region is positioned adjacent to the second sidewall of the gate structure.

Previous rejections were in view of US PG Pub 2013/0234250 (“Lin”) and US PG Pub 2019/0006392 (“Liu”). The references disclose various embodiments for forming transistor arrays with varying distances between gates. The references disclose many limitations claimed by Applicant but do not disclose, or suggest, all limitations claimed. Notably, the references do not disclose, or suggest, only one source/drain region be formed of epitaxial semiconductor material nor do the references disclose a source/drain region that lacks a semiconductor fin. The references etch away portions of the fin to grow epitaxial material but do not removal all of the fin for just one of the source/drain regions. 


A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. US Patent No. 10,249,755 (“Cheng”) and US PG Pub 7,989,297 (“Yin”) are cited as being examples of relevant references in the art but do not disclose, or suggest, all limitations claimed by Applicant. Claims 2-12, 14-19 and 21 depend on either Claim 1 or 13 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818